tax_exempt_and_government_entities_division a department of the treasury internal_revenue_service washington d c - li apr - tp rats uniform issue list legend decedent a custodian c amount d state f datem - date n date p ira x dear this is in response to your request for a private_letter_ruling submitted by your authorized representative by correspondence dated date concerning the proper rollover treatment of a distribution from decedent a's individual_retirement_account ira ira x under sec_408d of the internal_revenue_code the code’ your authorized representative has submitted the following facts and representations decedent a was born on date m and died on date n while a resident of state f without having attained age you were married to decedent a at the time of her death at her death decedent a maintained ira x with custodian c the date of death value of ira x was approximately amount d the records of custodian c do not reflect a beneficiary designation for decedent a’s ira x article page vii sec_11 of the account agreement of ira x provides that if no beneficiary is designated on an ira the account owner's estate will be the beneficiary decedent a died testate decedent a’s last will and testament gave devised and bequeathed all of decedent a’s residuary_estate to you if you survived her ‘article xiil of decedent a’s last will and testament named you her spouse as the sole executor of her estate you acting as sole representative of the estate of decedent a’s estate will request custodian c to distribute the funds in ira x to decedent a’s estate you will then pay the ira x proceeds to yourself as sole residuary beneficiary of decedent a's estate you will then roll over the proceeds of ira x into an individual_retirement_account set up and maintained in your name the rollover will be accomplished no later than days following the date of the distribution to decedent a’s estate based on the above facts and representations you through your authorized representative request rulings that if you appoint ira x to yourself and receive the proceeds of ira x you will be treated as the payee or distributee thereof for purposes of sec_408 of the code that ira x will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to you you are eligible to roll over the distribution from ira x into an ira set up and maintained in your name you will not be required to include in your gross_income for federal_income_tax purposes for the year in which the ira x distribution occurs and the year in which said rollover is timely made any portion of the amount distributed from ira x and timely rolled over into an ira set up and maintained in your name with respect to your ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b ces code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an jra other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira on date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date and answer provides that a surviving_spouse of an ira owner may the spouse's entire_interest as own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust sec_1_408-8 of the regulations question elect to treat a beneficiary in an individual's ira as the spouse's although not specifically stated in the regulations a surviving_spouse may not elect to treat the ira of a decedent as his her own if an estate is the beneficiary of the ira even if the spouse is both the sole executor of the estate and also the sole beneficiary of the estate the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate page in this case the ira x account balance remaining at decedent a's death is payable to decedent a's estate pursuant to the terms of the will of decedent a pursuant to the terms of her last will the residue of the estate which includes ira x shall be devised to you as sole beneficiary as sole executor of decedent a’s estate you will cause the ira x proceeds to be distributed to the estate and subsequently allocated to you as residuary beneficiary thereof you then will transfer the ira x proceeds into an ira set up and maintained in your name said transfer will occur within days of the date the ira amounts are distributed from ira x to decedent a's estate - under the facts stated above you are to be treated as the payee and beneficiary of ira x for purposes of code sec_408 and sec_408 thus with respect to your ruling requests we conclude that if you appoint ira x to yourself and receive the proceeds of ira x you will be treated as the payee or distributee thereof for purposes of sec_408 of the code that ira x will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to you you are eligible to rollover the distribution from ira x into an ira set up and maintained in your name you will not be required to include in your gross_income for federal_income_tax purposes for the year in which the ira x distribution occurs and the year in which said rollover is timely made any portion of the amounts distributed from ira x and timely rolled over into an ira set up and maintained in your name this ruling letter assumes that ira x either is or was qualified under code sec_408 at all times relevant thereto it also assumes that the rollover ira to be set up by you will also meet the requirements of code sec_408 at all times relevant thereto finally it assumes that your rollover of the ira x distribution will be made within the time frame referenced in code sec_408 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office page ‘ if you have any questions please call not a toll free number dat - sincerely yours frances v stfoan manager employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling cc
